DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,801,756 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Steven Petkovsek on July 15, 2022.  The application has been amended as follows:
In claim 21, line 26, “disabling” has been replaced with -disable-.
Claims 34-40 have been cancelled.
Claim 42 has been replaced with the following: ‘The system of claim 21, wherein, responsive to intermittently receiving additional computer-readable information of the element, the at least one processer is further configured to intermittently sense the element to enable uninterrupted operation of the heat exchange catheter device.’

Allowable Subject Matter
Claims 21, 22, 24, 26-31, 33, and 41-43 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a system comprising: a heat exchange catheter device that is connectable to a separate extracorporeal heat exchange fluid supply apparatus, the heat exchange catheter device comprising: a heat exchange catheter configured to be insertable into a vasculature of a subject and having a heat exchange fluid supply lumen and a heat exchange fluid return lumen; and an element which comprises computer-readable information which enables use of the heat exchange catheter device in connection with the extracorporeal heat exchange fluid supply apparatus in response to at least one processor of the extracorporeal heat exchange fluid supply apparatus determining that the heat exchange catheter is approved for connection, and wherein the computer-readable information prevents use of the heat exchange catheter device in response to the at least one processor of the extracorporeal heat exchange fluid supply apparatus determining that the heat exchange catheter is not approved for connection; and the extracorporeal heat exchange fluid supply apparatus being connectable to the heat exchange catheter and useable to circulate heat exchange fluid, by a pump, through the heat exchange catheter during use; and the at least one processor configured to: receive data representing a command to begin pumping fluid through the heat exchange catheter; receive the computer-readable information of the element; in response to determining, based on the computer-readable information, that the heat exchange catheter is approved for connection, enable operation of the pump, based on the command, to pump the fluid through the heat exchange catheter; and in response to determining, based on the computer-readable information, that the heat exchange catheter is not approved for connection, disable operation of the pump of the extracorporeal heat exchange fluid supply apparatus to pump the fluid through the heat exchange catheter until the extracorporeal heat exchange fluid supply apparatus receives a user input to re-enable operation of the pump; and intermittently receive additional computer-readable information of the element; and determine, based on the additional computer-readable information, that the heat exchange catheter device that is approved for connection with the extracorporeal heat exchange fluid supply apparatus has not been removed from the extracorporeal heat exchange fluid supply apparatus” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2007/009370 and U.S. 2009/0065565, which both disclose a system comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “processor” configuration, especially in view of its specifically-claimed relationship with the “extracorporeal heat exchange fluid supply apparatus” and the “pump”.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794